Electronically Filed
                                                         Supreme Court
                                                         SCOT-XX-XXXXXXX
                                                         24-JUL-2019
                                                         12:28 PM
                           SCOT-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAIʻI
________________________________________________________________

    IN THE MATTER OF THE APPLICATION OF THE GAS COMPANY, LLC
        dba HAWAII GAS FOR APPROVAL OF RATE INCREASES AND
                 REVISED RATE SCHEDULES AND RULES
________________________________________________________________

            APPEAL FROM THE PUBLIC UTILITIES COMMISSION
                          (Agency Appeal)

              ORDER DENYING MOTION TO DISMISS APPEAL
(By:   Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of appellee The Gas Company, LLC
dba Hawaii Gas’s Motion to Dismiss Appeal, filed May 12, 2019;
the memorandum in support of the motion; appellants Life of the
Land and Hui Aloha ʻAina o ka Lei Maile Aliʻi’s memorandum in
opposition thereto, filed on May 17, 2019; the reply memorandum
in support of the motion filed on June 5, 2019; and the records
and files herein,
          IT IS HEREBY ORDERED that the motion is denied without
prejudice to consideration of the standing issue when this court
addresses the merits of the case.
          DATED:    Honolulu, Hawaiʻi, July 24, 2019.
                                      /s/ Mark E. Recktenwald
                                      /s/ Paula A. Nakayama
                                      /s/ Sabrina S. McKenna
                                      /s/ Richard W. Pollack
                                      /s/ Michael D. Wilson